 



INVESTMENT MANAGEMENT TRUST AGREEMENT
          This Agreement is made as of August 15, 2005 by and between Stone
Arcade Acquisition Corporation (the “Company”) and Continental Stock Transfer &
Trust Company (“Trustee”).
          WHEREAS, the Company’s Registration Statement on Form S-1, No. 333-
124601 (“Registration Statement”), for its initial public offering of securities
(“IPO”) has been declared effective as of the date hereof by the Securities and
Exchange Commission (“Effective Date”); and
          WHEREAS, Morgan Joseph & Co. Inc. (“Morgan Joseph”) is acting as the
representative of the underwriters in the IPO; and
          WHEREAS, as described in the Company’s Registration Statement, and in
accordance with the Company’s Amended and Restated Certificate of Incorporation,
$110,854,000 of the net proceeds of the IPO ($127,954,000 if the underwriters’
over-allotment option is exercised in full) will be delivered to the Trustee to
be deposited and held in a trust account for the benefit of the Company and the
holders of the Company’s Common Stock issued in the IPO and in the event the
Units are registered in Colorado, pursuant to Section 11-51-302(6) of the
Colorado Revised Statutes, a copy of which statute is attached hereto and made a
part hereof. The amount to be delivered to the Trustee will be referred to
herein as the “Property,” the stockholders for whose benefit the Trustee shall
hold the Property will be referred to as the “Public Stockholders,” and the
Public Stockholders and the Company will be referred to together as the
“Beneficiaries”); and
          WHEREAS, the Company and the Trustee desire to enter into this
Agreement to set forth the terms and conditions pursuant to which the Trustee
shall hold the Property;
          IT IS AGREED:
1. Agreements and Covenants of Trustee. The Trustee hereby agrees and covenants
to:
          (a) Hold the Property in trust for the Beneficiaries in accordance
with the terms of this Agreement, including the terms of Section 11-51-302(6) of
the Colorado Statute, in a segregated trust account (“Trust Account”)
established by the Trustee at a branch of JPMorgan Chase NY Bank selected by the
Trustee;
          (b) Manage, supervise and administer the Trust Account subject to the
terms and conditions set forth herein;
          (c) In a timely manner, upon the instruction of the Company, to invest
and reinvest the Property in any “Government Security.” As used herein,
Government Security means any Treasury Bill issued by the United States, having
a maturity of one hundred and eighty days or less;
          (d) Collect and receive, when due, all principal and income arising
from the Property, which shall become part of the “Property,” as such term is
used herein;

 



--------------------------------------------------------------------------------



 



          (e) Notify the Company and Morgan Joseph of all communications
received by it with respect to any Property requiring action by the Company;
          (f) Supply any necessary information or documents as may be requested
by the Company in connection with the Company’s preparation of the tax returns
for the Trust Account;
          (g) Participate in any plan or proceeding for protecting or enforcing
any right or interest arising from the Property if, as and when instructed by
the Company and/or Morgan Joseph to do so;
          (h) Render to the Company and to Morgan Joseph, and to such other
person as the Company may instruct, monthly written statements of the activities
of and amounts in the Trust Account reflecting all receipts and disbursements of
the Trust Account;
          (i) Upon written instructions from the Company, deliver to the
Company, on a quarterly basis, from the Property in the Trust Account, an amount
equal to the taxes payable by the Company, if any, relating to interest earned
on the Property; and
          (j) Commence liquidation of the Trust Account promptly after receipt
of and only in accordance with the terms of a letter (“Termination Letter”), in
a form substantially similar to that attached hereto as either Exhibit A or
Exhibit B, signed on behalf of the Company by its Chief Executive Officer or
Chairman of the Board and Secretary and affirmed by its entire Board of
Directors, and complete the liquidation of the Trust Account and distribute the
Property in the Trust Account only as directed in the Termination Letter and the
other documents referred to therein; provided, however, that in the event that a
Termination Letter has not been received by February 19, 2007 (or the date that
is the six month anniversary of such date, in the event that a letter of intent,
agreement in principle or definitive agreement has been executed prior to such
date in connection with a Business Combination (as defined in the Termination
Letter attached hereto as Exhibit A) that has not been consummated by August 19,
2007), the Trust Account shall be liquidated in accordance with the procedures
set forth in the Termination Letter attached as Exhibit B to the stockholders of
record on the record date; provided, further, that the record date shall be
within ten (10) days of February 19, 2007 (or the date that is the six month
anniversary of such date, in the event that a letter of intent, agreement in
principle or definitive agreement has been executed prior to such date in
connection with a Business Combination that has not been consummated by
August 19, 2007), or as soon thereafter as is practicable.
2. Agreements and Covenants of the Company. The Company hereby agrees and
covenants to:
          (a) Give all instructions to the Trustee hereunder in writing, signed
by the Company’s Chief Executive Officer or Chairman of the Board. In addition,
except with respect to its duties under paragraph 1(j) above, the Trustee shall
be entitled to rely on, and shall be protected in relying on, any verbal or
telephonic advice or instruction which it in good faith believes to be given by
any one of the persons authorized above to give written instructions, provided
that the Company shall promptly confirm such instructions in writing;
          (b) Hold the Trustee harmless and indemnify the Trustee from and
against any and all expenses, including reasonable counsel fees and
disbursements, or loss suffered by the Trustee in connection with any action,
suit or other proceeding brought against the Trustee

2



--------------------------------------------------------------------------------



 



involving any claim, or in connection with any claim or demand which in any way
arises out of or relates to this Agreement, the services of the Trustee
hereunder, or the Property or any income earned from investment of the Property,
except for expenses and losses resulting from the Trustee’s gross negligence or
willful misconduct. Promptly after the receipt by the Trustee of notice of
demand or claim or the commencement of any action, suit or proceeding, pursuant
to which the Trustee intends to seek indemnification under this paragraph, it
shall notify the Company in writing of such claim (hereinafter referred to as
the “Indemnified Claim”). The Trustee shall have the right to conduct and manage
the defense against such Indemnified Claim, provided, that the Trustee shall
obtain the consent of the Company with respect to the selection of counsel,
which consent shall not be unreasonably withheld. The Company may participate in
such action with its own counsel;
          (c) Pay the Trustee an initial acceptance fee of $1,000 and an annual
fee of $3,000 (it being expressly understood that the Property shall not be used
to pay such fee). The Company shall pay the Trustee the initial acceptance fee
and first year’s fee at the consummation of the IPO and thereafter on the
anniversary of the Effective Date. The Trustee shall refund to the Company the
fee (on a pro rata basis) with respect to any period after the liquidation of
the Trust Fund. The Company shall not be responsible for any other fees or
charges of the Trustee except as may be provided in paragraph 2(b) hereof (it
being expressly understood that the Property shall not be used to make any
payments to the Trustee under such paragraph);
          (d) Provide to the Trustee any letter of intent, agreement in
principle or definitive agreement that is executed prior to February 19, 2007 in
connection with a Business Combination; and
          (e) In connection with any vote of the Company’s stockholders
regarding a Business Combination, provide to the Trustee an affidavit or
certificate of a firm regularly engaged in the business of soliciting proxies
and tabulating stockholder votes (which firm may be the Trustee) verifying the
vote of the Company’s stockholders regarding such Business Combination.
3. Limitations of Liability. The Trustee shall have no responsibility or
liability to:
          (a) Take any action with respect to the Property, other than as
directed in paragraph 1 hereof and the Trustee shall have no liability to any
party except for liability arising out of its own gross negligence or willful
misconduct;
          (b) Institute any proceeding for the collection of any principal and
income arising from, or institute, appear in or defend any proceeding of any
kind with respect to, any of the Property unless and until it shall have
received instructions from the Company given as provided herein to do so and the
Company shall have advanced or guaranteed to it funds sufficient to pay any
expenses incident thereto;
          (c) Change the investment of any Property, other than in compliance
with paragraph 1(c);
          (d) Refund any depreciation in principal of any Property;
          (e) Assume that the authority of any person designated by the Company
to give instructions hereunder shall not be continuing unless provided otherwise
in such

3



--------------------------------------------------------------------------------



 



designation, or unless the Company shall have delivered a written revocation of
such authority to the Trustee;
          (f) The other parties hereto or to anyone else for any action taken or
omitted by it, or any action suffered by it to be taken or omitted, in good
faith and in the exercise of its own best judgment, except for its gross
negligence or willful misconduct. The Trustee may rely conclusively and shall be
protected in acting upon any order, notice, demand, certificate, opinion or
advice of counsel (including counsel chosen by the Trustee), statement,
instrument, report or other paper or document (not only as to its due execution
and the validity and effectiveness of its provisions, but also as to the truth
and acceptability of any information therein contained) which is believed by the
Trustee, in good faith, to be genuine and to be signed or presented by the
proper person or persons. The Trustee shall not be bound by any notice or
demand, or any waiver, modification, termination or rescission of this agreement
or any of the terms hereof, unless evidenced by a written instrument delivered
to the Trustee signed by the proper party or parties and, if the duties or
rights of the Trustee are affected, unless it shall give its prior written
consent thereto; and
          (g) Verify the correctness of the information set forth in the
Registration Statement or to confirm or assure that any acquisition made by the
Company or any other action taken by it is as contemplated by the Registration
Statement.
          (h) Subject to the requirements of Section 1(i) of the Trust
Agreement, pay any taxes on behalf of the Trust Account to any governmental
entity or taxing authority.
4. Termination. This Agreement shall terminate as follows:
          (a) If the Trustee gives written notice to the Company that it desires
to resign under this Agreement, the Company shall use its reasonable efforts to
locate a successor trustee. At such time that the Company notifies the Trustee
that a successor trustee has been appointed by the Company and has agreed to
become subject to the terms of this Agreement, the Trustee shall transfer the
management of the Trust Account to the successor trustee, including but not
limited to the transfer of copies of the reports and statements relating to the
Trust Account, whereupon this Agreement shall terminate; provided, however,
that, in the event that the Company does not locate a successor trustee within
ninety days of receipt of the resignation notice from the Trustee, the Trustee
may submit an application to have the Property deposited with the United States
District Court for the Southern District of New York and upon such deposit, the
Trustee shall be immune from any liability whatsoever that arises due to any
actions or omissions to act by any party after such deposit; or
          (b) At such time that the Trustee has completed the liquidation of the
Trust Account in accordance with the provisions of paragraph 1(j) hereof, and
distributed the Property in accordance with the provisions of the Termination
Letter, this Agreement shall terminate except with respect to Paragraph 2(b).
5. Miscellaneous.
          (a) The Company and the Trustee each acknowledge that the Trustee will
follow the security procedures set forth below with respect to funds transferred
from the Trust Account. Upon receipt of written instructions, the Trustee will
confirm such instructions with an Authorized Individual at an Authorized
Telephone Number listed on the attached Exhibit C. The

4



--------------------------------------------------------------------------------



 



Company and the Trustee will each restrict access to confidential information
relating to such security procedures to authorized persons. Each party must
notify the other party immediately if it has reason to believe unauthorized
persons may have obtained access to such information, or of any change in its
authorized personnel. In executing funds transfers, the Trustee will rely upon
account numbers or other identifying numbers of a beneficiary, beneficiary’s
bank or intermediary bank, rather than names. The Trustee shall not be liable
for any loss, liability or expense resulting from any error in an account number
or other identifying number, provided it has accurately transmitted the numbers
provided.
          (b) This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflict of laws. It may be executed in several counterparts, each one of which
shall constitute an original, and together shall constitute but one instrument.
          (c) This Agreement contains the entire agreement and understanding of
the parties hereto with respect to the subject matter hereof. This Agreement or
any provision hereof may only be changed, amended or modified by a writing
signed by each of the parties hereto; provided, however, that no such change,
amendment or modification may be made without the prior written consent of
Morgan Joseph. As to any claim, cross-claim or counterclaim in any way relating
to this Agreement, each party waives the right to trial by jury.
          (d) The parties hereto consent to the jurisdiction and venue of any
state or federal court located in the City of New York for purposes of resolving
any disputes hereunder.
          (e) Any notice, consent or request to be given in connection with any
of the terms or provisions of this Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or by facsimile transmission:
          if to the Trustee, to:
Continental Stock Transfer
& Trust Company
17 Battery Place
New York, New York 10004
Attn: Steven G. Nelson, Chairman
Fax No.: (212) 509-5150
          if to the Company, to:
Stone Arcade Acquisition Corp.
c/o Stone-Kaplan Investments, LLC
One Northfield Plaza, Suite 480
Northfield, IL 60093
Attn: Roger W. Stone, Chief Executive Officer
         Fax No.: (847) 441-8267

5



--------------------------------------------------------------------------------



 



          in either case with a copy to:
Morgan Joseph & Co. Inc.
600 Fifth Avenue, 19th Floor
New York, New York 10020
Attn: Michael Powell
Fax No.: (212) 218-3719
and
Greenberg Traurig, LLP
MetLife Building
200 Park Avenue
New York, New York 10166
Attn: Alan I. Annex, Esq.
Fax No.: (212) 801-6400
          (f) This Agreement may not be assigned by the Trustee without the
prior written consent of the Company and Morgan Joseph.
          (g) Each of the Trustee and the Company hereby represents that it has
the full right and power and has been duly authorized to enter into this
Agreement and to perform its respective obligations as contemplated hereunder.
The Trustee acknowledges and agrees that it shall not make any claims or proceed
against the Trust Account, including by way of set-off, and shall not be
entitled to any funds in the Trust Account under any circumstance.
          IN WITNESS WHEREOF, the parties have duly executed this Investment
Management Trust Agreement as of the date first written above.

            CONTINENTAL STOCK TRANSFER & TRUST
COMPANY, as Trustee
      By:   /s/ Steven G. Nelson       Name:          Steven G. Nelson       
Title:          Chairman       
STONE ARCADE ACQUISITION CORP.
      By:   /s/ Roger W. Stone       Name:   Roger W. Stone        Title:  
Chief Executive Officer     

6



--------------------------------------------------------------------------------



 



EXHIBIT A
[Letterhead of Company]
[Insert date]
Continental Stock Transfer
  & Trust Company
17 Battery Place
New York, New York 10004
Attn: Steven G. Nelson
Re:          Trust Account No. [                    ] Termination Letter
Gentlemen:
          Pursuant to paragraph 1(j) of the Investment Management Trust
Agreement between Stone Arcade Acquisition Corp. (“Company”) and Continental
Stock Transfer & Trust Company (“Trustee”), dated as of                     ,
2005 (“Trust Agreement”), this is to advise you that the Company has entered
into an agreement (“Business Agreement”) with
                                         (“Target Business”) to consummate a
business combination with Target Business (“Business Combination”) on or about
[insert date]. The Company shall notify you at least 48 hours in advance of the
actual date of the consummation of the Business Combination (“Consummation
Date”).
          Pursuant to Section 2(e) of the Trust Agreement, we are providing you
with [an affidavit] [a certificate] of                     , which verifies the
vote of the Company’s stockholders in connection with the Business Combination.
In accordance with the terms of the Trust Agreement, we hereby authorize you to
commence liquidation of the Trust Account to the effect that, on the
Consummation Date, all of funds held in the Trust Account will be immediately
available for transfer to the account or accounts that the Company shall direct
on the Consummation Date.
          On the Consummation Date (i) counsel for the Company shall deliver to
you written notification that (a) the Business Combination has been consummated
and (b) the provisions of Section 11-51-302(6) and Rule 51-3.4 of the Colorado
Statute have been met, and (ii) the Company shall deliver to you written
instructions with respect to the transfer of the funds held in the Trust Account
(“Instruction Letter”). You are hereby directed and authorized to transfer the
funds held in the Trust Account immediately upon your receipt of the counsel’s
letter and the Instruction Letter, in accordance with the terms of the
Instruction Letter. In the event that certain deposits held in the Trust Account
may not be liquidated by the Consummation Date without penalty, you will notify
the Company of the same and the Company shall direct you as to whether such
funds should remain in the Trust Account and distributed after the Consummation
Date to the Company. Upon the distribution of all the funds in the Trust Account
pursuant to the terms hereof, the Trust Agreement shall be terminated.
          In the event that the Business Combination is not consummated on the
Consummation Date described in the notice thereof and we have not notified you
on or before the original Consummation Date of a new Consummation Date, then the
funds held in the Trust

 



--------------------------------------------------------------------------------



 



Account shall be reinvested as provided in the Trust Agreement on the business
day immediately following the Consummation Date as set forth in the notice.

              Very truly yours,
 
            STONE ARCADE ACQUISITION CORP.
 
       
 
  By:    
 
       
 
      Roger W. Stone, Chief Executive Officer
 
       
 
  By:    
 
       
 
      Matthew Kaplan, President and Secretary
 
       
 
      AFFIRMED:
 
       
 
       
 
       
 
      Roger W. Stone, Director
 
       
 
       
 
       
 
      Matthew Kaplan, Director
 
       
 
       
 
       
 
      John M. Chapman, Director
 
       
 
       
 
       
 
      Jonathan R. Furer, Director
 
       
 
       
 
       
 
      Muhit U. Rahman, Director

2



--------------------------------------------------------------------------------



 



EXHIBIT B
[Letterhead of Company]
[Insert date]
Continental Stock Transfer
  & Trust Company
17 Battery Place
New York, New York 10004
Attn: Steven G. Nelson
Re:          Trust Account No. [                    ] Termination Letter
Gentlemen:
          Pursuant to paragraph 1(j) of the Investment Management Trust
Agreement between Stone Arcade Acquisition Corporation (“Company”) and
Continental Stock Transfer & Trust Company dated as of
                                        , 2005 (“Trust Agreement”), this is to
advise you that the Board of Directors of the Company has voted to dissolve and
liquidate the Company. Attached hereto is a copy of the minutes of the meeting
of the Board of Directors of the Company relating thereto, certified by the
Secretary of the Company as true and correct and in full force and effect.
          In accordance with the terms of the Trust Agreement, we hereby
(a) certify to you that the provisions of Section 11-51-302(6) and Rule 51-3.4
of the Colorado Statute have been met and (b) authorize you, to commence
liquidation of the Trust Account. In connection with this liquidation, you are
hereby authorized to establish a record date for the purposes of determining the
stockholders of record entitled to receive their per share portion of the Trust
Account. The record date shall be within ten (10) days of the liquidation date,
or as soon thereafter as is practicable. You will notify the Company in writing
as to when all of the funds in the Trust Account will be available for immediate
transfer (“Transfer Date”) in accordance with the terms of the Trust Agreement
and the Amended and Restated Certificate of Incorporation of the Company. You
shall commence distribution of such funds in accordance with the terms of the
Trust Agreement and the Amended and Restated Certificate of Incorporation of the
Company and you shall oversee the distribution of the funds. Upon the payment of
all the funds in the Trust Account, the Trust Agreement shall be terminated.

              Very truly yours,
 
            STONE ARCADE ACQUISITION CORPORATION
 
       
 
  By:    
 
       
 
      Roger W. Stone, Chief Executive Officer
 
       
 
  By:    
 
       
 
      Matthew Kaplan, President and Secretary

3



--------------------------------------------------------------------------------



 



         
 
      AFFIRMED:
 
       
 
       
 
       
 
      Roger W. Stone, Director
 
       
 
       
 
       
 
      Matthew Kaplan, Director
 
       
 
       
 
       
 
      John M. Chapman, Director
 
       
 
       
 
       
 
      Jonathan R. Furer, Director
 
       
 
       
 
       
 
      Muhit U. Rahman, Director

4



--------------------------------------------------------------------------------



 



EXHIBIT C

          AUTHORIZED INDIVIDUAL(S)       AUTHORIZED FOR TELEPHONE CALL BACK    
  TELEPHONE NUMBER(S)  
Company:
       
 
       
Stone Arcade Acquisition Corporation
       
c/o Stone-Kaplan Investments, LLC
       
One Northfield Plaza, Suite 480
       
Northfield, IL 60093
       
Attn: Roger W. Stone, Chairman and CEO
      (847) 441-0929
 
       
Trustee:
       
 
       
Continental Stock Transfer & Trust Company
       
17 Battery Place
       
New York, New York 10004
       
Attn: Steven G. Nelson
      (212) 845-3200

5